Title: From George Washington to Daniel Carroll, 22 December 1783
From: Washington, George
To: Carroll, Daniel


                        
                            Gentlemen
                             22 December 1783
                        
                        I feel myself particularly happy in receiving the approbation of the Genl Assembly of Maryland, for those
                            services which my Country had a right to demand, and which it was my duty to render in defence of it.
                        Having happily attained the object for which we had drawn the Sword, I felicitated myself on my approaching
                            return to private life, and I must acknowledge I anticipated an unusual degree of self-gratification in that retirement
                            which you have pleased to consider as an evidence of patriotism.
                        You have rightly judged, Gentlemen, that public Liberty cannot be long preserved, without the influence of
                            those public virtues which you have enumerated. May the example you have exhibited, and the disposition you have
                            manifested, prevail extensively and have the most salutary operation! for I am well assured, it is only by a general
                            adoption of wise & equitable measures, that I can derive any personal satisfaction, or the public any permanent
                            advantages from the successful issue of the late Contest.
                        I am deeply penetrated with the liberal sentiments & wishes contained in your last Address to me as a public
                            character. And while I am bidding you a final farewell in that capacity, be assured Gentlemen, that it will be my study in
                            retirement not to forfeit the favorable opinion of my fellow Citizens.

                    